Citation Nr: 1400005	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  09-32 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for positive tuberculosis (TB) test/carrier.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel




INTRODUCTION

The Veteran had active military service from July 1979 to March 1988. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In August 2013, the Veteran was afforded a hearing before Michael A. Herman, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  A transcript is of record.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

On August 14, 2013, prior to the promulgation of a decision in the appeal, the Board received testimony from the appellant that he desired to withdrawal of his appeal on the issue of entitlement to service connection for positive TB test/carrier.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal on the issue of entitlement to service connection for positive TB test/carrier have been met by the appellant.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).





REASONS AND BASES FOR FINDING AND CONCLUSION

The issue of service connection for positive TB test/carrier was denied in January 2008.  The Veteran perfected his appeal with regard to that issue in August 2009.  Then, during his August 2013 personal hearing, the Veteran expressed his desire to withdraw his appeal on that issue.  See Transcript at page 2.  Such meets the regulatory requirement for withdrawing an appeal.  See Tomlin v. Brown, 5 Vet. App. 355 (1993) (when oral remarks (i.e., hearing testimony) are transcribed, a statement becomes written).  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  The appellant has withdrawn this appeal on the issue of entitlement to service connection for positive TB test/carrier.  Thus, as there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal as to the issue of entitlement to service connection for positive TB test/carrier, and it is dismissed.


ORDER

The claim for service connection for positive tuberculosis (TB) test/carrier is dismissed.


REMAND

The Veteran argues that he suffers from an acquired psychiatric disorder, to include PTSD and depression, as result of in-service stressors.  Specifically, he recalls watching the news about the attack on a Marine Corps headquarters in Beirut, Lebanon on October 23, 1983.  He says that he had been friends with a number of Marines that were killed on that day.  He describes survivor's guilt.  The record includes a VA treatment note that suggests a correlation between this event and his current problem with PTSD, depression, and anxiety.  He also contends that his PTSD (psychiatric disorder) is the result of serving within close proximity to Iran during the Iranian hostage crisis and seeing wounded and dead people during a Cuban refugee operation.  

Given the above, the Veteran should be afforded a VA examination to obtain opinions on whether he has PTSD, or any other acquired psychiatric disorder,  due to his military service.

Accordingly, the case is REMANDED for the following action:

1. Schedule a VA examination for a medical opinion concerning the Veteran's present acquired psychiatric disorder.  The examination should include all necessary diagnostic testing and evaluation.  The claims file, including a complete copy of this remand, must be made available for review of the pertinent medical and other history.

The examiner should respond to the following:

(a) The examiner must confirm the existence of any current acquired psychiatric disorders, making specific findings regarding whether the Veteran satisfies the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria of the American Psychiatric Association for respective diagnoses, including PTSD, depression, and anxiety.  Specifically confirm whether the Veteran has a current PTSD diagnosis.

(b) If the examiner confirms a current PTSD diagnosis, then opine whether it is at least as likely as not (50 percent probability or greater) that it is attributable to any in-service stressor. 

(c) Exclusive of PTSD, if the examiner confirms the existence of any other currently diagnosed psychiatric disability (e.g., depression or anxiety), did it at least as likely as not (a 50% or higher degree of probability) have its clinical onset during the Veteran's active duty military service, or is any such disability otherwise related to such period of service, including to any in-service stressor?

For purposes of this examination, the examiner should be instructed that the Veteran's claim of witnessing wounded and dead during a Cuban refugee operation has not been verified and that his recollection the events is just anecdotal.  The examiner is similarly advised that the Veteran was not present during the terrorist attack on the embassy in Beirut but instead learned about the attack and viewed the event through the news.  The examiner should accept the Veteran's claim of knowing several of the Marines killed in the attack.  There is also no evidence that the Veteran was stationed in Iran during the Iranian hostage crisis.  The evidence instead shows that he served in the waters off of Iran between October and December 1980.

In offering any opinion, the examiner must also consider the Veteran's lay statements of continuity of psychiatric symptomatology since service (e.g., nightmares, etc.).  Consideration should also be given to the May 2011 VA progress note that diagnosed the Veteran as having PTSD and referenced the Veteran witnessing his unit get blown up on CNN.

The term "as likely as not" (at least 50 percent probability) does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  Then readjudicate the claim in light of any additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him a Supplemental SOC (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369   (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2012).



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


